Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Braswell on August 30, 2022.
The application has been amended as follows: 
	Cancel claims 34-36.

	The examiner’s amendment was done to cancel the rejected claims in order to place the application in condition for allowance.

Allowable Subject Matter
Claims 1-3, 5-7, 9-23, 25, 26 and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Copeland/Zhang teaches a filter-antenna comprising a microstrip antenna integrated with an absorptive filter for absorbing or dissipating energy; wherein the microstrip antenna includes a substrate, a ground plane arranged on a first face of the substrate, and a microstrip network arranged on a second, opposite face of the substrate; and wherein the absorptive filter includes a filter element at least partly arranged inside the substrate.
Copeland/Zhang, however, fails to further teach a defected microstrip structure arranged in the microstrip network and operably connected with the filter element; and a defected ground structure arranged in the ground plane and operably connected with the filter element.
Claims 2, 3, 5-7 and 9-23 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 25, the antenna of Copeland/Zhang would enable a method for making a filter-antenna comprising the steps of forming a microstrip antenna integrated with an absorptive filter for absorbing or dissipating energy, forming a microstrip antenna; and integrating, in the microstrip antenna, an absorptive filter for absorbing or dissipating energy; wherein forming the microstrip antenna comprises forming a microstrip network on a first face of a substrate of the microstrip antenna; and wherein integrating the absorptive filter comprises forming a hole in the substrate for receiving a filter element of the absorptive filter.
Copeland/Zhang, however, fails to further teach the steps of forming a defected microstrip structure in the microstrip network and forming a defected ground structure on a ground plane on a second, opposite face of the substrate of the microstrip antenna.
Claims 26 and 31-33 are allowed for at least the reason for depending, either directly or indirectly, on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845